ACCEPTED
                                                                                                                  03-14-00735-CV
                                                                                                                          6699497
                                                                                                     THIRD COURT OF APPEALS
                                   T HOMPSON & K NIGHT                          LLP
                                                                                                                  AUSTIN, TEXAS
                                                                                                            8/28/2015 12:07:56 PM
                                                                                                        AUSTIN
                                                                                                        DALLAS
                                                                                                                JEFFREY D. KYLE
                                        ATTORNEYS AND COUNSELORS                                   FORT W ORTH             CLERK
                                                                                                       HOUSTON
                                        98 SAN JACINTO BOULEVARD ● SUITE 1900                      LOS ANGELES
                                                 AUSTIN, TEXAS 78701                                  NEW YORK
REX D. VANMIDDLESWORTH                                                                           SAN FRANCISCO
                                                      512.469.6100
DIRECT DIAL: (512) 404-6701                         FAX 512.469.6180                                  ------------------------
EMAIL: rexvanm@tklaw.com                             www.tklaw.com                           FILED IN ALGIERS
                                                                                                        LONDON
                                                                                      3rd COURT OFMÉXICO
                                                                                                      APPEALS
                                                                                                           CITY
                                                                                           AUSTIN, TEXAS
                                                                                                     MONTERREY
                                                                                                          PARIS
                                                                                      8/28/2015 12:07:56 PM
                                               August 28, 2015
                                                                                          JEFFREY D. KYLE
VIA E-FILE                                                                                     Clerk

Mr. Jeffrey D. Kyle, Clerk
Court of Appeals, Third District of Texas
209 West 14th Street, Room 101
Austin, Texas 78701
           Re:         Appeals Docket No. 03-14-00735-CV; Trial Court Case No. D-1-GN-13-
                       000121; Entergy Texas, Inc. v. Public Utility Commission of Texas. et. al.

Dear Mr. Kyle:

      In response to your letter dated August 17, 2015, please be advised that the
undersigned intends to present oral argument in this case on behalf of Texas Industrial
Energy Consumers on September 23, 2015, at 1:30 p.m..

                                                     Respectfully submitted,

                                                     /s/ Rex D. VanMiddlesworth
                                                     Rex D. VanMiddlesworth
                                                     State Bar No. 20449400
                                                     Benjamin Hallmark
                                                     State Bar No. 24069865
                                                     rexvanm@tklaw.com
                                                     benjamin.hallmark@tklaw.com
August 28, 2015
Page 2


                              CERTIFICATE OF SERVICE

        As required by Texas Rule of Appellate Procedure 9.5, I certify that on the 28th day of
August, 2015, the foregoing document was electronically filed with the Clerk of the Court using
the electronic case filing system of the Court, and that a true and correct copy was served on the
following lead counsel for all parties listed below via electronic service:

Counsel for Entergy Texas, Inc.              Marnie A. McCormick
                                             Patrick J. Pearsall
                                             Duggins Wren Mann & Romero, LLP
                                             600 Congress Ave., Ste. 1900
                                             Austin, Texas 78701
                                             512.744.9300
                                             512.744.9399 (fax)
                                             mmccormick@dwmrlaw.com
                                             ppearsall@dwmrlaw.com

Counsel for the Public Utility               Elizabeth R. B. Sterling
Commission of Texas                          Megan M. Neal
                                             Environmental Protection Division
                                             Office of the Attorney General
                                             P.O. Box 12548
                                             Austin, Texas 78711-2548
                                             512.463.2012
                                             512.457.4616 (fax)
                                             elizabeth.sterling@texasattorneygeneral.gov

Counsel for Office of Public Utility         Sara J. Ferris
Counsel                                      Office of Public Utility Counsel
                                             1701 N. Congress Ave., Ste. 9-180
                                             P.O. Box 12397
                                             Austin, Texas 78711-2397
                                             512.936.7500
                                             512.936.7520 (fax)
                                             Sara.ferris@opuc.texas.gov
August 28, 2015
Page 3


Counsel for State Agencies   Katherine H. Farrell
                             Assistant Attorney General
                             Administrative Law Division
                             Energy Rates Section
                             Office of the Attorney General
                             P.O. Box 12548, MC 018-12
                             Austin, Texas 78711-2548
                             512.475.4237
                             512.320.0167 (fax)
                             katherine.farrell@texasattorneygeneral.gov

Counsel for Cities           Daniel J. Lawton
                             The Lawton Law Firm, P.C.
                             12600 Hill Country Blvd.,
                             Ste. R-275
                             Austin, TX 78738
                             512.322.0019
                             855.298.7978 (fax)
                             dlawton@ecpi.com


                             /s/ Benjamin Hallmark